Per Curiam:
We discover no error in the admission of evidence, nor in the affirmance of the point submitted. If the sewer was improperly constructed, or if the owner of the property neglected to make proper repairs, whereby the ordinary and reasonable use by his tenant caused the injury and damage to the plaintiff below, the owner is liable; he became responsible for the damage naturally resulting from a nuisance which he created or caused to be created, and cannot relieve himself by throwing the whole fault on one who was his tenant from year to year, who was guilty of no misconduct towards him.
Judgment affirmed.